Citation Nr: 1316865	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected disability or as secondary to medication prescribed for service connected asthma. 

2.  Entitlement to service connection for oral bone loss to include as secondary to service connected disability or as secondary to medication prescribed for service connected asthma.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1984 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: VA examination and nexus opinions.

The Veteran is seeking service connection for hypertension and for oral bone loss as secondary to his service connected asthma to include medications administered for asthma.  During his hearing before the undersigned in January 2013, he stated that he wished to claim service connection for both of the disorders as secondary to all of his service-connected disabilities.  The Veteran is service connected for necrosis of the left hip, necrosis of the right hip, depressive disorder, hearing loss, left ear, and gastroesphageal reflux as well as for asthma. 

The RO has not adjudicated the claim based on secondary service connection for any service-connected disorder other than for medication given for asthma.  Thus the claim must be remanded to adjudicate the secondary service connection claims as due to asthma, necrosis of the left hip, necrosis of the right hip, depressive disorder, hearing loss, left ear, and gastroesphageal reflux.  

Additionally, the Veteran was examined by VA in September 2006 regarding the etiology of his diagnosed oral bone loss as related to the administration of medication for asthma.  The examiner stated that there was no diagnosis because the condition had resolved.  However in the rationale, the examiner stated that "the bone loss is less likely as not caused by or related to the asthma medication".  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the September 2006 oral examination to be inadequate as the examiner found there was no diagnosis of bone loss but subsequently stated that the bone loss is less likely as not caused by or related to the asthma medication.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations to determine whether his hypertension and his oral bone loss are related to his military service or to any service connected disability , i.e. his service connected asthma, necrosis of the right hip, necrosis of the left hip, depressive disorder, left ear hearing loss and gastroesphogeal reflux.  The examiners must also opine as to whether the hypertension or oral bone loss are related to medication taken for service-connected asthma.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings must be based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements.  

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiners in conjunction with the examinations  If the examiners do not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

A complete rationale for all opinions must be provided.  If the examiners cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


